DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the agriculture implement comprising a fertilizer device (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. In Fig. 1, the agriculture implement (16) does not comprise the fertilizer device (14).
The drawings are objected to because blocks (12), (14), and (16) (Fig. 1), blocks in Fig. 2 are not descriptively labeled (see CFR 1.83(a)).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each 

Claim Interpretation

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Note Regarding 35 USC § 101

Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 5, 6, 9, 13, 14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Long et al. (US 2020/0146207) (Application No. 16/189,835) in view of DeMoss, Jr. (US 4,738,377) and Kovach et al. (US 2018/0160613).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 


Regarding claims 1, 9, and 17, Long et al. discloses an agricultural implement (14, Fig. 1) and method for working a field (Fig. 1), comprising:
	a frame (30); 
	a plurality of ground engaging tools (shanks 80, paragraph 0032, lines1-2; Figs. 2, 3) connected to the frame (Fig. 2, 3);
	at least one actuator (84) connected to the frame (paragraph 0031, lines 5-6; Figs. 2, 3) and configured for controlling a depth of the plurality of ground engaging tools (paragraph 0031, lines 10-18; Figs. 2, 3; paragraph 0032, lines 9-11);
	a fertilizer device (16) configured for applying at least one fertilizer at a rate (paragraph 0015, lines 10-17) and comprising a plurality of fertilizer applicators (90’s, Figs 2, 3) connected to the plurality of ground engaging tools (shanks 80, paragraph 0032, lines1-2; Figs. 2, 3); and


Long et al. does not disclose
the fertilizer device configured for applying at least one fertilizer at a variable rate, and
automatically adjusting at least one of the rate of the fertilizer (column 1, lines 55-60) dependent upon a fertilizer requirement characteristic.

DeMoss, Jr. discloses
	a fertilizer device configured for applying at least one fertilizer at a variable rate (column 1, lines 55-60), and
	automatically (Fig. 2) adjusting at least one of the rate of the fertilizer (column 1, lines 55-60) dependent upon a fertilizer requirement characteristic (column 2, lines 7-12, 16-19). 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Long et al. with automatically adjusting at least one of the rate of the fertilizer as disclosed by DeMoss, Jr. for the purpose of controlling the application of fertilizer based on characteristic of the ground.

Long et al. further does not disclose automatically adjusting at least one of the depth of the plurality of ground engaging tools dependent upon a compaction layer characteristic. 

Kovach et al. discloses automatically adjusting at least one of the depth of the plurality of ground engaging tools dependent upon a compaction layer characteristic (Abstract, lines 9-14) 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Long et al. with automatically adjusting at least one of the depth of the plurality of ground engaging tools as disclosed by DeMoss, Jr. for the purpose of effectively engaging the soil.

Regarding claim 9, Long et al. further discloses an agricultural tillage system (10, Fig. 1), comprising an agricultural vehicle (13). 

Regarding claims 5, 13, and 19, Long et al. Long et al. as modified by DeMoss, Jr. and Kovach et al. does not disclose at least one compaction layer sensor connected to the frame, and wherein the measured compaction layer data is at least one of real-time compaction layer data, which is measured by the at least one compaction layer sensor, and prior compaction layer data from previous in-field compaction layer measurements. 



While Kovach et al. does not disclose the measured compaction layer data is at least one of prior compaction layer data from previous in-field compaction layer measurements, the limitation is optional because it is recited in the alternative form.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Long et al. as modified with a compaction layer sensor as disclosed by Kovach et al. for the purpose of measuring compaction layer data.

Regarding claims 6 and 14, Long et al. as modified by DeMoss, Jr. and Kovach et al. does not disclose the at least one compaction layer sensor is in the form of a ground penetrating radar sensor.

DeMoss, Jr. discloses at least one compaction layer sensor is in the form of a ground penetrating radar sensor (column 1, lines 55-60). 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Long et al. as modified with a ground penetrating .

Claims 2, 3, 10, and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Long et al. in view of DeMoss, Jr. and Kovach et al. as applied to claim 1 above, and further in view of Dietrich, Sr. (US 6,178,900).

Regarding claims 2 and 10, Long et al. discloses the plurality of ground engaging tools comprises a plurality of shanks (shanks 80, paragraph 0032, lines1-2; Figs. 2, 3), 
and each fertilizer applicator is connected to a respective shank (Fig. 3) such that each fertilizer applicator (90) is located behind the respective shank and moves in conjunction with the respective shank (Fig. 3). 

Long et al. as modified by DeMoss, Jr. and Kovach et al. does not disclose each fertilizer applicator is removably connected to a respective shank. 

Dietrich, Sr. discloses a fertilizer applicator is removably connected to a shank (Fig. 1; column 5, lines 18-25). 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Long et al. as modified with mounting plates and pins as suggested by Dietrich, Sr. for the purpose of removably connecting fertilizer applicators to respective shanks.

Regarding claims 3 and 11, Long et al. as modified by DeMoss, Jr. and Kovach et al. does not disclose each fertilizer applicator is in the form of a fertilizer applicator tube. 

Dietrich, Sr. discloses a fertilizer applicator is in the form of a fertilizer applicator tube (tube 5, Fig. 1). 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Long et al. as modified with each fertilizer applicator is in the form of a fertilizer applicator tube as suggested by Dietrich, Sr. for the purpose of applying fertilizer.

Claims 4, 7, 12, 15, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Long et al. in view of DeMoss, Jr. and Kovach et al. as applied to claim 1 above, and further in view of Koch et al. (US 2018/0128933).

Regarding claims 4, 12, and 18, Long et al. as modified by DeMoss, Jr. and Kovach et al. does not disclose the compaction layer characteristic is determined from at least one of global positioning system location data, yield map data, measured compaction layer data, and estimated compaction layer data. 
 
Koch et al. discloses a compaction layer characteristic is determined from at least one of global positioning system location data (paragraph 0062, lines 1-9). 

While Koch et al. does not disclose a compaction layer characteristic is determined from at least one of yield map data, measured compaction layer data, and estimated compaction layer data, the limitations are optional because they are recited in the alternative form.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Long et al. as modified with a global positioning system as disclosed by Koch et al. for the purpose of correlating measurements to estimate soil property.

Regarding claims 7, 15, and 18, Long et al. as modified by DeMoss, Jr. and Kovach et al. does not disclose the fertilizer requirement characteristic is determined from at least one of estimated fertilizer data based on yield map data and estimated fertilizer data extrapolated from previous in-field soil measurements. 

Koch et al. discloses a fertilizer requirement characteristic is determined (enable tuning application(s) of nitrogen across multiple zones, paragraph 0108, lines 13-14) from at least one of estimated fertilizer data (nitrogen) based on yield map data (map of nitrogen across multiple zones, paragraph 0108, lines 13-14). 

While Koch et al. does not disclose a fertilizer requirement characteristic is determined from at least one of estimated fertilizer data extrapolated from previous in-field soil 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Long et al. as modified with yield map data as disclosed by Koch et al. for the purpose of enabling tuning application(s) of nitrogen across multiple zones.

Claims 8, 16, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Long et al. in view of DeMoss, Jr. and Kovach et al. as applied to claim 1 above, and further in view of Jamison (US 2017/0055433).

Regarding claims 8, 16, and 20, Long et al. as modified by DeMoss, Jr. and Kovach et al. does not disclose the fertilizer device is configured for applying a first fertilizer and a second fertilizer which is different than the first fertilizer, and the electronic control unit is additionally configured for automatically switching between the first fertilizer and the second fertilizer dependent upon the fertilizer requirement characteristic. 

Jamison discloses a fertilizer device is configured for applying a first fertilizer and a second fertilizer which is different than the first fertilizer (paragraph 0096, lines 6-8). Jamison further discloses different seeds may be planted within the same area, such as by making one pass and switching between seeds on the fly (paragraph 0096, lines 3-5). Accordingly, it would have been obvious to have the electronic control unit 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Long et al. as modified with automatically switching between the first fertilizer and the second fertilizer as disclosed by Jamison for the purpose of applying fertilizer to seeds which are switched on the fly.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/MICHAEL P NGHIEM/ Primary Examiner, Art Unit 2862                                                                                                                                                                                                       September 30, 2021